[Cite as State v. Dangerfield, 2014-Ohio-1638.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :       APPEAL NOS. C-130301
                                                                        C-130305
        Plaintiff-Appellee,                        :       TRIAL NO. B-110001

  vs.                                              :          O P I N I O N.

CHRISTOPHER DANGERFIELD,                           :

    Defendant-Appellant.                           :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 18, 2014



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Bruce K. Hust, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




SYLVIA S. HENDON, Judge.

       {¶1}    Defendant-appellant     Christopher      Dangerfield   pled   guilty   to

aggravated murder under R.C. 2903.01. The trial court sentenced Dangerfield to life

imprisonment, with parole eligibility after 25 years.

       {¶2}   Dangerfield appeals his conviction. He argues in his sole assignment

of error that his trial counsel had been ineffective because counsel had failed to

request a presentence investigation report. For a defendant to succeed on a claim of

ineffective assistance, he or she must demonstrate that counsel’s performance was

deficient, and that the defendant was prejudiced by this deficient performance.

Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). Counsel will only be considered deficient if his or her performance fell below

an objective standard of reasonableness.      Id. at 688.    And a defendant is only

prejudiced if it is demonstrated that the outcome of the proceedings would have been

different but for counsel’s performance. Id. at 694. As we review the record, this

court is highly deferential when judging counsel’s actions, and we begin with the

presumption that counsel’s behavior fell within the range of reasonable professional

assistance. Id. at 689.

       {¶3}   With this standard in mind, we conclude that Dangerfield’s counsel

was not ineffective for failing to request a presentence investigation report. This

court generally refrains from second guessing counsel’s trial strategy. And in this

case, the record is clear that counsel intentionally elected not to request a

presentence investigation report. When questioned by the trial court about the

report, Dangerfield’s counsel responded that “[w]e specifically did not request one.”




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Because Dangerfield can do no more than speculate that a presentence investigation

report would have been favorable to him, we cannot conclude that Dangerfield was

prejudiced by his counsel’s failure to request the report. See State v. Brown, 4th

Dist. Athens No. 09CA3, 2009-Ohio-5390, ¶ 48.

       {¶4}    Dangerfield has not shown that his trial counsel was ineffective. The

assignment of error is overruled, and the judgment of the trial court is affirmed.

                                                                      Judgment affirmed.



CUNNINGHAM, P.J., and DEWINE, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 3